 Case 1:20-cv-01254-MN Document 10 Filed 10/12/20 Page 1 of 2 PageID #: 4568




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE
IN RE: Akorn Inc., et al.
 199SEIU National Benefit Fund, et al.

                                      Appellants,
                                                        Civil Action 20-1254
 v.

 Official Committee of Unsecured Creditors of           Bankruptcy Case No. 20-11177 (KBO)
 Akorn Inc., et al.                                     Bankruptcy BAP No. 20-29

                                        Appellees


                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 83.5 and the attached certification, counsel moves for the admission
pro hac vice of Edmond M. George, Esquire to represent Appellants, AFSCME District Council
47 Health and Welfare Fund, 1199SEIU National Benefit Fund, 1199SEIU Greater New York
Benefit Fund, 1199SEIU National Benefit Fund for Home Care Workers, 1199SEIU Licensed
Practical Nurses Welfare Fund and Sergeants Benevolent Association Health and Welfare Fund
(together, “1199SEIU Benefit Funds”), AFSCME District Council 47 Health and Welfare Fund
(“DC47 Fund”), and Sergeants Benevolent Association Health and Welfare Fund (“SBA Fund”)
in this matter.

                                 OBERMAYER REBMANN MAXWELL & HIPPEL LLP

                                 By: /s/ Leslie B. Spoltore
                                 Leslie B. Spoltore (No. 3605)
                                 123 S. Justison Street, Suite 100
                                 Wilmington, DE 19801-5364
                                 Telephone: (302) 238-6947
                                 Email: leslie.spoltore@obermayer.com
                                 Attorney for Appellants

                                 Dated: October 12, 2020

                                  ORDER GRANTING MOTION

IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.


Dated:
                                                          United States District Court Judge



                                                    1
OMC\4837-5577-3134.v1-10/12/20
 Case 1:20-cv-01254-MN Document 10 Filed 10/12/20 Page 2 of 2 PageID #: 4569




           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of the Commonwealth of
Pennsylvania, the State of New Jersey, the district of Washington, D.C., United States District
Court of New Jersey, United States District Court for the Eastern District of Pennsylvania, and the
Third Circuit Court of Appeals and pursuant to Local Rule 83.6 submit to the disciplinary
jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course of
this action. I also certify that I am generally familiar with this Court’s Local Rules. In accordance
with Standing Order for District Court Fund effective 9/1/16, I further certify that the annual fee
of $25.00 has been paid ☒ to the Clerk of Court, or, if not paid previously, the fee payment will
be submitted ☐ to the Clerk’s Office upon the filing of this motion.


                                      OBERMAYER REBMANN
                                      MAXWELL & HIPPEL LLP

                                      By: /s/ Edmond M. George
                                      Edmond M. George, Esq.
                                      1500 Market Street, Suite 3400
                                      Philadelphia, PA 19102
                                      Telephone: (215) 665-3140
                                      Email: edmond.george@obermayer.com

Date: October 12, 2020




                                                 2
OMC\4837-5577-3134.v1-10/12/20
